Citation Nr: 0512714	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  04-14 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.  This appeal comes properly before the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDING OF FACT

The veteran's left ear hearing loss is manifested by level I 
hearing acuity, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 6.156(a), 3.159, 3.326 (2004).

First, VA has a duty to notify the veteran and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim if it is 
incomplete.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the present case, the RO provided the veteran 
the required notice with respect to the issue of entitlement 
to service connection for bilateral hearing loss in a letter 
dated August 2002.  See VAOCGPREC 8-03; 69 Fed. Reg. 25180 
(2004).

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records are on file, and his VA treatment records have been 
associated with the claims file.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The veteran was notified of the need for a VA 
examination, and one was accorded him in November 2002.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, as there is no evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from diseases and injuries incurred or aggravated 
in service.  The ratings are intended to compensate, as far 
as can be determined, the average impairment of earning 
capacity resulting from such disease and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2004).

The veteran's service medical records show that an audiogram 
was conducted as part of the veteran's service entrance 
examination.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
*
10
LEFT
15
10
10
*
25

The accompanying physical examination revealed all normal 
findings.  In December 1971, an audiogram was conducted 
during the veteran's examination upon separation from 
service, but the results were charted and the chart reveals 
no figures. 

During a May 2000 audiology consultation, the veteran 
reported gradual hearing loss since his separation from 
service.  An audiogram was conducted, but no average puretone 
decibel loss figures were stated; instead, the results were 
charted.  The veteran was found to have mild to moderate 
sensorineural hearing loss, with normal tympanic membranes 
and acoustic reflexes.  The audiologist also noted the speech 
recognition ability percentage of 96 percent in the right 
ear, and 92 percent in the left ear.  The veteran was fitted 
for hearing aids. 

A VA audiological examination was conducted in November 2002.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
50
50
LEFT
40
55
50
60
55

The average puretone decibel loss at the above frequencies 
was reported as 50 decibels for the right ear and 55 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent, bilaterally.  During this 
examination, the veteran reported having been a 
communications specialist while in service.  While assigned 
to an overseas communication center for 18 months, he was 
constantly exposed to loud noise.  He reported no post-
service occupational or recreational noise exposure.  The 
examiner diagnosed bilateral mild to moderate sensorineural 
hearing loss, with excellent word recognition ability, and 
opined that the veteran's hearing loss was likely related to 
his in-service noise exposure.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The current appeal is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for this disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by puretone audiometric tests.  To evaluate the degree of 
disability from service-connected defective hearing, the 
Rating Schedule establishes eleven levels of impaired 
efficiency numerically designated from level I to level XI.  
Level I represents essentially normal audio acuity with 
hearing loss increasing with each level to the profound 
deafness represented by level XI.  38 C.F.R. § 4.85, Tables 
VI, VII (2004).  


In this case, the findings of the most recent VA examination 
in November 2002 show a level I hearing acuity, bilaterally.  
See 38 C.F.R. § 4.85, Table VI.  Under Table VII, a 
noncompensable evaluation is assigned for the degree of 
impairment demonstrated.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

The rating criteria also provide for rating exceptional 
patterns of hearing impairment under the provisions of 38 
C.F.R. § 4.86 (2004).  The veteran's test results do not meet 
the requirements of this section as the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) does not equal 55 decibels or more, nor is the 
puretone threshold 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for bilateral 
hearing loss, as of the date of receipt of the veteran's 
claim, i.e., October 18, 2001.  See 38 C.F.R. § 3.400 (2004).  
After review of the evidence, there is no medical evidence of 
record that would support a compensable rating at any time 
subsequent to the date of receipt of the veteran's claim.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran questions why he and others recognize that he has 
hearing loss, but the VA has not granted him compensation 
benefits for it.  The Board acknowledges that the VA examiner 
agrees that the veteran has hearing loss, and has related it 
to the veteran's military service.  However, a determination 
that a claimant has hearing loss related to his military 
service, and the designation of a compensable evaluation for 
that hearing loss are two separate issues.  At present, 
although the evidence of record shows hearing loss, the 
documented levels of hearing loss do not merit a compensable 
rating under the Rating Schedule.  The assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria as stated in 
38 C.F.R. § 4.85.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

After a thorough review of the evidence of record, the Board 
finds that the criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


